lN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

STEVEN B. COBLE,

Plaintiff,
Case No. 3:18-cv-001 12
vs.
. District Judge Walter H. Rice
COMMISSIONER OF THE SOCIAL, : Magistrate Judge Sharon L. Ovington
SECURITY ADMINISTRATION,
Defendant.

 

DECISION AND ENTRY

 

The Court has conducted a g M review of the Report and Recommendations of
United States Magistrate Judge Sharon L. Ovington (Doc. #10), to whom this case Was
originally referred pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed
thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has expired,

hereby ADOPTS said Report and Recommendations.

It is therefore ORDERED that:

l. The Report and Recommendations filed on October 22, 2018 (Doc. #10) is
ADOPTED in full;

2. Plaintiff’s Complaint is dismissed without prejudice pursuant to Fed. R.

Civ. P. 4l(b); and

3. The case is terminated on the docket of this Court.

L/lw$`¢&€:h

Walter H. Rice
United States District Judge

 

